DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment
In light of the amended claims, the claims have overcome the previous 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claim 1 has been amended; claims 2-11 have remained unchanged; claims 12-22 are canceled; and no new claims have been added.
Claims 1-11 are pending.
Effective Filing Date: 10/28/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims into a practical application that is similar to Example 42 from the Office’s Subject Matter Eligibility examples. Examiner withdraws the previous 101 rejection.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the previously used Breitenstein reference. These references are deemed moot in view of the present rejection no longer citing the Breitenstein reference. Additionally, Applicant made arguments directed towards newly amended limitations. These arguments have been deemed moot in view of the rejection below in the 35 U.S.C. 103 rejection section addressing these new limitations.
Applicant argues that the Norris does not teach:
1)	“determining, for each of the providers and for all of the problems encoded to a respective concept within a cluster or category of concept groupings, a total number of patients that have at least one problem in the cluster or category of concept groupings”
2)	“iterating the determining step for each of the remaining clusters or categories of concept groupings” and
3)	“calculating, for each pair of providers, a distance between the providers using the results of the determining and iterating steps.”
For the 1) determining and 2) iterating steps, Applicant argues that the Norris reference does not teach that determining for each of the providers, a total number of patients that have at least one problem in a cluster or category. Examiner however respectfully disagrees. Column 29, lines 45-58 of Norris teaches a patient volume (conveys total number of patients) for each condition-group (iterated for each concept) is being calculated for a particular health-care-provider and the patient volume is based on patient-diagnosis codes. The above is done for a particular health-care-provider, however, column 23, lines 21-42 and column 29, lines 63-65 describe that a volume for each provider is calculated.
For the 3) calculating step, Applicant’s arguments are moot in view of the newly cited Yamamoto et al. reference. As for the results of the aforementioned determining and iterating steps, these have been defined below in the 35 U.S.C. 103 rejection section as being the number of patients for each category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0351819 to Yamamoto et al. in view of U.S. 2015/0242571 to Naeymi-Rad et al. further in view of U.S. Patent No. 10,354,755 to Norris et al. and further in view of U.S. Patent No. 8,935,249 to Traub et al.
As per claim 1, Yamamoto et al. teaches a method for extracting data from a plurality of electronic data repositories to provide provider and patient data similarity scoring, comprising:
--sourcing comparison data; (see: FIG. 1 and paragraph [0026] where there is a data extractor which is used to supply data for comparison)
--calculating, for each pair of providers, a distance between the providers using the extracted comparison data; (see: FIG. 8 and paragraph [0136] where a distance is calculated between individuals. Also see: 120 of FIG. 1, 1020 of FIG. 10, and paragraphs [0020] and [0070] where there is a feature extractor that can extract features such as the number of patients treated, the specific diseases treated or treatment codes used, etc. The distance between providers (determination of similarities) here is being calculated based on an evaluation of the determined features (extracted comparison data))
--generating, on a display of a computer, a first user interface arranging at least a subset of the providers into one or more groups reflected by the plurality of clusters or categories, (see: FIG. 8 and paragraph [0136] where there is a graph that is generated which arranges providers into groups based on their Euclidian distance similarities. Also see: paragraph [0018] where the similarities can be from countless factors culled from available data) the first user interface providing, for each provider in the subset of providers, a visual representation of a closest match to that provider based on the distance between the providers, ([0098] display a visual representation of a graph on a display, see: FIG. 8 where there is a display of a visual representation of a closest match to each provider based on the distances between them).
Yamamoto et al. teaches of determining and displaying a distance between providers based on a similarity of features within the data. Yamamoto et al. may not further, specifically teach that the features are based on clusters of concept groupings for patients. In particular, Yamamoto et al. may not further specifically teach the step of sourcing comparison data as:
1a) --encoding a plurality of electronic problem lists stored using one or more electronic health record ontologies on a networked computer system for a respective plurality of patients with concepts from a common electronic health record ontology, wherein the electronic problem lists are stored using the one or more electronic health record ontologies so as to be used with a respective electronic health record software package, wherein the plurality of electronic data repositories are maintained by a plurality of providers and wherein each of the patients is attributable to a respective provider;
1b) --parsing the concepts into a plurality of clusters or categories of concept groupings;
1c) --determining, for each of the providers and for all of the problems encoded to a respective concept within a cluster or category of concept groupings, a total number of patients that have at least one problem in the cluster or category of concept groupings; and
1d) --iterating the determining step for each of the remaining clusters or categories of concept groupings.
Yamamoto et al. may also not further specifically teach extracted comparison data as:
2) --the results of the determining and iterating steps.
Additionally, Yamamoto et al. may not further, specifically teach that the graph (first user interface) is able to have providers selected and information displayed based on that selection. In particular, Yamamoto et al. may not further specifically teach:
3) --wherein the first user interface is selectable to generate, on the display, a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider.

Naeymi-Rad et al. teaches sourcing comparison data in the form of:
1a) --encoding a plurality of electronic problem lists stored using one or more electronic health record ontologies on a networked computer system for a respective plurality of patients with concepts from a common electronic health record ontology, (see: paragraph [0019] where the system and method may include reconciling a plurality of problem lists into a single, unified list. Also see: paragraph [0051] where each problem list element is analyzed and tagged with a description that represents the clinical intent behind that element, the description being part of an interface terminology and mapping within that terminology to a concept, thereby normalizing the problem list) wherein the electronic problem lists are stored using the one or more electronic health record ontologies so as to be used with a respective electronic health record software package, (see: paragraph [0015] where there are problem lists from multiple sources and different types or formats of EMRs or contains problems that are represented within multiple different reference vocabularies) wherein the plurality of electronic data repositories are maintained by a plurality of providers (see: paragraph [0015] where there are different formats for problem lists and thus these formatted problem lists are being maintained by respective entities) and wherein each of the patients is attributable to a respective provider; (see: paragraph [0038] where there is an entity that added the problem to the patient’s list, thus each patient is attributable to an entity) and
1b) --parsing the concepts into a plurality of clusters or categories of concept groupings (see: paragraph [0017] where a system and method for problem list categorization may include matching each entry in the list with an interface terminology concept, grouping related concepts together into one or more categories. The concepts (related concepts) are being parsed into a plurality of clusters or categories. Also see: paragraphs [0021] and [0028] where the categories are according to concept groupings).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1a) encoding a plurality of electronic problem lists stored using one or more electronic health record ontologies on a networked computer system for a respective plurality of patients with concepts from a common electronic health record ontology, wherein the electronic problem lists are stored using the one or more electronic health record ontologies so as to be used with a respective electronic health record software package, wherein the plurality of electronic data repositories are maintained by a plurality of providers and wherein each of the patients is attributable to a respective provider and 1b) parsing the concepts into a plurality of clusters or categories of concept groupings as taught by Naeymi-Rad et al. for how the data is sourced as disclosed by Yamamoto et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Yamamoto et al. already discuss the sourcing data thus one can substitute this data with the data of Naeymi-Rad to obtain predictable results of sourcing data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Norris et al. teaches sourcing comparison data in the form of:
1c) --determining, for each of the providers and for all of the problems encoded to a respective concept within a cluster or category of concept groupings, a total number of patients that have at least one problem in the cluster or category of concept groupings; (see: column 29, lines 45-58 where for a patient volume (conveys total number of patients) for each condition-group (concept) is being calculated for a particular health-care-provider and the patient volume is based on patient-diagnosis codes (all problems). The above is done for a particular health-care-provider, however, column 23, lines 21-42 and column 29, lines 63-65 describe that a volume for each provider is calculated) and
1d) --iterating the determining step for each of the remaining clusters or categories of concept groupings (see: column 29, lines 45-58 where there is a calculation of a patient volume (conveys total number of patients) for each condition-group (categories of concept groupings)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1c) determine, for each of the providers and for all of the problems encoded to a respective concept within a cluster or category of concept groupings, a total number of patients that have at least one problem in the cluster or category of concept groupings and 1d) iterate the determining step for each of the remaining clusters or categories of concept groupings as taught by Norris et al. in the method as taught by Yamamoto et al. and Naeymi-Rad et al. in combination with the motivation(s) of determining the relative performance for physicians (see: column 17, lines 43-46 of Norris et al.).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of sourcing comparison data as taught by Norris et al. for the step of sourcing comparison data as disclosed by Yamamoto et al. and Naeymi-Rad et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yamamoto et al. and Naeymi-Rad et al. teaches of a step of souring in data that can be used to make a comparison on thus one could substitute how the data is being sourced to obtain predictable results of sourcing data for comparisons to be drawn on. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Norris et al. also teaches:
2) --extracted comparison data in the form of the results of the determining and iterating steps (see: column 29, lines 45-58 where there is a determination of comparison data of total number of cases within particular condition groups).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the extracted comparison data as taught by Norris et al. for the extracted comparison data as disclosed by Yamamoto et al. and Naeymi-Rad et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yamamoto et al. and Naeymi-Rad et al. teaches of using extracted comparison data for physicians in order to determine similarities thus one could substitute wherein the extracted data that is being compared is related to number of cases for each condition group to obtain predictable results of using extracted physician data to make a comparison between. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Traub et al. teaches:
3) --wherein the first user interface is selectable to generate, on the display, a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider (see: column 57, lines 1-13 and lines 43-58 where there is a display of a node within a graph and a depiction of other nodes that are closest to that selected node. The nodes may not specifically be taught as provider nodes in this reference, however, provider nodes are being taught in the Yamamoto et al. in FIG. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) wherein the first user interface is selectable to generate, on the display, a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider as taught by Traub et al. for how closeness is displayed on the interface as disclosed by Yamamoto et al., Naeymi-Rad et al., and Norris et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yamamoto et al., Naeymi-Rad et al., and Norris et al. teaches a displaying of closeness between providers thus one can substitute wherein the display has the functionality where one could select another provider to display closeness and obtain predictable results of displaying closeness between providers. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 4, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Yamamoto et al. may not further, specifically teach wherein the common electronic health record ontology is an interface terminology.
Naeymi-Rad et al. further teaches wherein the common electronic health record ontology is an interface terminology (see: paragraph [0039] where the system may also include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc. The common electronic health record ontology here is an interface terminology).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 4, see discussion of claim 4. Yamamoto et al. may not further, specifically teach wherein the problem list also is encoded, directly or indirectly, with a health record ontology selected from the group consisting of the Systematized Nomenclature of Medicine and the International Classification of Disease.
Naeymi-Rad et al. further teaches wherein the problem list also is encoded, directly or indirectly, with a health record ontology selected from the group consisting of the Systematized Nomenclature of Medicine and the International Classification of Disease (see: paragraph [0039] where the system may also include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc. The common electronic health record ontology is being selected from Systematized Nomenclature of Medicine here (SNOMEDCT) and the problem list is being encoded directly or indirectly with this ontology when mapping occurs).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Yamamoto et al. may not further, specifically teach further teaches wherein the calculating step uses exact problem list matches as inputs.
Naeymi-Rad et al. further teaches wherein the calculating step uses exact problem list matches as inputs (see: paragraphs [0039] and [0040] where the system also may include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc…..This mapping may serve as the basis for categorization, grouping, rolling up, nesting, etc., of the entries in a problem list. Certain interface terminology concepts may be related to other interface terminology concepts based on similar subject matter. For example, there may be a plurality of concepts that pertain to cardiac conditions. Clusters or categories corresponding to at least one concept encoded in the patient’s problem list are being determined when the elements of the entries of the problem list are mapped to certain, related interface terminology. The results of the determination step (clusters) are used as an input in addition to exact problem list matches (the exact problem list entries that pertain to the patient) in the calculation step where a semantic distance is being determined in paragraph [0050] based on the distance from other descriptions. The distance compares the exact problem to the cluster).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 6, see discussion of claim 6. Yamamoto et al. may not further, specifically teach wherein the results of the determining and iterating steps and the exact problem list matches are weighted equally.
Naeymi-Rad et al. further teaches wherein the results and the exact problem list matches are weighted equally (see: rejection of claim 6 for the results and the exact problem list matches. The Naeymi-Rad et al. reference does not disclose any specific weighting system for either the determining step or the exact problem list matches, thus they must be weighted equally).
Norris et al. further teaches the results as the results of the determining and iterating steps (see: column 20, lines 54-64 where the results for the determined and iterated total number of patients for each categories of concept groupings exist).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Yamamoto et al. may not further, specifically teach wherein at least one of the electronic data repositories is an electronic health record repository.
Naeymi-Rad et al. further teaches wherein at least one of the electronic data repositories is an electronic health record repository (see: paragraph [0052] where the method may include incorporating and reconciling problem lists from multiple sources, e.g., from multiple EHR sources or from an EHR and from a Consolidated Clinical Document Architecture (CCDA) source. The electronic data repository that data is being extracted from is an electronic health record repository (EHR or electronic health records) here).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Yamamoto et al. may not further, specifically teach wherein at least one of the electronic data repositories is a problem list log repository.
Naeymi-Rad et al. further teaches wherein at least one of the electronic data repositories is a problem list log repository (see: paragraph [0013] where while EHRs aggregate patient information into a single location, they may suffer from information overload. For example, an EHR may include a patient problem list. A problem list log repository is an EHR with patient problem lists).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0351819 to Yamamoto et al. in view of U.S. 2015/0242571 to Naeymi-Rad et al. further in view of U.S. Patent No. 10,354,755 to Norris et al. and further in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 1, and further in view of U.S. 2010/0098306 to Madabhushi et al.
As per claim 2, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Yamamoto et al. further teaches wherein the calculating step includes calculating a distance between each pair (see: paragraph [0091] where a Euclidian distance is calculated between each provider).
Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination may not further, specifically teach:
1) --distance as a Minkowski distance of order 2.

Madabhushi et al. teaches:
1) --distance as a Minkowski distance of order 2 (see: paragraphs [0059] where the similarity between one or more retrieved images and said query image is determined through the use of one or more distance metrics, whereby in another embodiment the distance metrics is Minkowski distance, or Mahalanobis, Hamming, Levenshtein, Chebyshev, geodesic, tangent, or earth mover’s distance or their combination in other discrete embodiments. Also see: paragraph [0060] where the 2-norm Minkowski distance equation is shown. A Minkowski distance of order 2 is being determined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 1) Minkowski distance of order 2 as taught by Madabhushi et al. for the Euclidian distance as disclosed by Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. already teaches a calculation of a distance so substituting how the calculation is being performed obtains predictable results of determining a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0351819 to Yamamoto et al. in view of U.S. 2015/0242571 to Naeymi-Rad et al. further in view of U.S. Patent No. 10,354,755 to Norris et al. and further in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 1, and further in view of “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al.
As per claim 3, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Yamamoto et al. and Naeymi-Rad et al. in combination may not further, specifically teach wherein the calculating step includes normalizing the results of the determining and iterating steps of the determining step by dividing those results by a total number of patients.
Norris et al. further teaches wherein the calculating step includes normalizing the results of the determining and iterating steps of the determining step by dividing those results by a respective provider's total number of patients (see: column 29, lines 45-58 where there is a normalization step which divides the volume of each condition-group by the total number of cases within a particular condition-group for all health-care-providers).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination may not further, specifically teach:
1) --dividing those results by a respective provider's total number of patients.

Melton et al. teaches:
1) --dividing those results by a total number of patients (see: equation 5 of page 702 where the results of steps are being normalized by divided by it by the total number of patients (N) in the repository).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) dividing those results by a total number of problems as taught by Melton et al. for the normalization as disclosed by Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. already teaches a normalization step so substituting another type of normalization obtains predictable results of normalization. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0351819 to Yamamoto et al. in view of U.S. 2015/0242571 to Naeymi-Rad et al. further in view of U.S. Patent No. 10,354,755 to Norris et al. and further in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 6, and further in view of U.S. Patent No. 6,915,254 to Heinze et al.
As per claim 8, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 6, see discussion of claim 6. Yamamoto et al. may not further, specifically teach the results of the determining and iterating steps as variables or the exact problem list matches as other variables.
Naeymi-Rad et al. further teaches the exact problem list matches as other variables (see: rejection of claim 6 for the exact problem list matches).
Norris et al. further teaches the results of the determining and iterating steps as variables (see: column 29, lines 45-58 where there is a determination of comparison data of total number of cases within particular condition groups).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination may not further teach:
1) --wherein variables are weighted more heavily than the other variables.

Heinze teaches:
1) --wherein variables are weighted more heavily than the other variables (see: column 21, lines 45-67 where several improvements account for the efficiency and precision of the new dynamic programming algorithm. First the use of libraries of high and low weight terms. Different terms here are being weighted with either high or low weights).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the variables are weighted more heavily than the other variables as taught by Heinze et al. for the variables as disclosed by Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. teaches variables such as classifications/categories thus one can substitute wherein certain variables are weighted in a certain manner to obtain predictable results of calculating a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 9, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination teach the method of claim 6, see discussion of claim 6. Yamamoto et al. may not further, specifically teach the results of the determining and iterating steps as variables or the exact problem list matches as other variables.
Naeymi-Rad et al. further teaches the exact problem list matches as other variables (see: rejection of claim 6 for the exact problem list matches).
Norris et al. further teaches the results of the determining and iterating steps as variables (see: column 29, lines 45-58 where there is a determination of comparison data of total number of cases within particular condition groups).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination may not further teach:
1) --where other variables are weighted more heavily than variables.

Heinze teaches:
1) --where other variables are weighted more heavily than variables (see: column 21, lines 45-67 where several improvements account for the efficiency and precision of the new dynamic programming algorithm. First the use of libraries of high and low weight terms. Different terms here are being weighted with either high or low weights).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the other variables are weighted more heavily than the variables as taught by Heinze et al. for the variables as disclosed by Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Yamamoto et al., Naeymi-Rad et al., Norris et al., and Traub et al. teaches variables such as classifications/categories thus one can substitute wherein certain variables are weighted in a certain manner to obtain predictable results of calculating a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Additional Relevant Reference
Examiner would also like to cite U.S. 2012/0109683 to Ebadollahi et al. as an additional relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626